Case 2:19-bk-21271-SK   Doc 18 Filed 10/09/19 Entered 10/09/19 11:42:35   Desc
                         Main Document     Page 1 of 7
Case 2:19-bk-21271-SK   Doc 18 Filed 10/09/19 Entered 10/09/19 11:42:35   Desc
                         Main Document     Page 2 of 7
Case 2:19-bk-21271-SK   Doc 18 Filed 10/09/19 Entered 10/09/19 11:42:35   Desc
                         Main Document     Page 3 of 7
Case 2:19-bk-21271-SK   Doc 18 Filed 10/09/19 Entered 10/09/19 11:42:35   Desc
                         Main Document     Page 4 of 7
Case 2:19-bk-21271-SK   Doc 18 Filed 10/09/19 Entered 10/09/19 11:42:35   Desc
                         Main Document     Page 5 of 7
Case 2:19-bk-21271-SK   Doc 18 Filed 10/09/19 Entered 10/09/19 11:42:35   Desc
                         Main Document     Page 6 of 7
Case 2:19-bk-21271-SK   Doc 18 Filed 10/09/19 Entered 10/09/19 11:42:35   Desc
                         Main Document     Page 7 of 7
